DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered. 
Priority
	This application claims priority from foreign application 09179497.4, filed 12/16/2009.
Status of Claims
	Claims 25-29, 31-37, and 39-52 are pending.
	Claims 27, 28, 33-37, 39-45, 48, 49, and 52 have been withdrawn from consideration.
	Claims 1-24, 30, and 38 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Hip Prosthesis) without traverse and Species 4 (Figure 10) with traverse on 04/20/2018.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 46, 47, 50, and 51 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sotereanos USPN 6,284,002 B1 
	Sotereanos discloses the same invention being a partial hip prosthesis comprising a neck member 30 having a longitudinal axis extending between a first end 20 engaged to a femur and a second end 26 coupled to an articulation member 60 having a spherical portion 16, wherein the spherical portion comprises a convex side acting as a prosthetic femoral head.  The articulating member includes a plurality of longitudinal axis extending through its center at a variety of angles offset from the necks longitudinal axis.  These claims fail to positively claim the actual reamer.  Accordingly no structure or aspect of the articulating member of Sotereanos would prevent it being used with a reamer having the identified characteristics.

Allowable Subject Matter
Claims 25, 26, 29, 31, and 32 are allowed.

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. With regards to claims 46, 47, 50, and 51, the claims fail to positively claim the reamer.  They merely require the articulation member to be configured or used with a reamer with defined characteristics.  Accordingly the articulation member of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/CHRISTOPHER D. PRONE/
Examiner, Art Unit 3738